Citation Nr: 0012153	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of lumbosacral strain.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to March 
1966.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO), which denied, in 
pertinent part, a rating in excess of  40 percent for 
residuals of lumbosacral strain and further denied a total 
disability rating due to individual unemployability based on 
service-connected disabilities.  

In a decision dated March 19, 1999, the Board denied a rating 
in excess of 40 percent for residuals of lumbosacral strain 
and further denied the claim for a total disability rating 
based on individual unemployability due to service connected 
disabilities.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 1999, the appellant's representative and 
counsel for VA filed a Joint Motion for Remand and requested 
a stay of proceedings pending a ruling on the motion.  An 
Order of the Court dated in July 1999 granted the motion and 
vacated the Board's decision of March 19, 1999.  The case was 
remanded for further development, readjudication and 
disposition in accordance with the Court's Order.

In its Order, the Court found that the Board failed to 
fulfill its duty to adequately articulate the reasons or 
bases for its determinations in the March 1999 decision, and 
directed the Board to provide an adequate statement of its 
reasons or bases with respect to the following deficiencies:  


First, in discussing the appropriate evaluation for 
appellant's service-connected back disability under 
Diagnostic Codes 5289, 5292, 5295 and 5293, the BVA did not 
adequately consider the severity of his disability as shown 
by the recent medical evidence of record with reference to 
the requirements for a 60 percent rating under Diagnostic 
Code 5293, as required by  Shoemaker v. Derwinski, 3 Vet. 
App. 248, 253 (1992).  

Second, the Board failed to provide an adequate discussion 
with respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45 
as they relate to the appellant's entitlement to an increased 
rating under Diagnostic Code 5293, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and VAOPGCRREC 36-97 (Dec. 12, 
1997) (concluding that consideration of  38 C.F.R. §§ 4.40 
and 4.45 is required in evaluating disability under the 
provisions of Diagnostic Code 5293).  This was particularly 
noted with respect to the October 1997 VA examination, which 
showed that forward flexion was to 20 degrees with pain; 
backward extension was to 5 degrees with evidence of pain, 
and the examiner's comment that "all motions of the lumbar 
region produced pain", as evidenced by grimacing and 
verbalized complaints.  The Court directed that if the record 
did not provide sufficient information on weakened movement, 
excess fatigability, incoordination, or pain on movement to 
permit an adequate analysis, then a new examination should be 
scheduled as required.  See, e.g., Allday v. Brown, 7 Vet. 
App. 517, 526 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993).

Third, the Board did not provide an adequate discussion 
regarding the numerous diagnoses of degenerative disc disease 
and arthritis of the lumbar spine, and the appellant's 
entitlement to a separate rating for such conditions.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (separate 
and distinct manifestations from the same injury may warrant 
separate ratings); Bierman v. Brown, 6 Vet. App. 125, 130 
(1994) (requiring the VA to address the issue of entitlement 
to separate ratings for arthritis and a neurological 
impairment stemming from a service-connected back injury); 
but see 38 C.F.R. § 4.14 (prohibiting the pyramiding of 
ratings in specific instances).  The Court's order also 
stated that in light of a private medical opinion of record 
that the appellant was "disabled in large part because of 
the degenerative disc disease of the lumbar spine", the 
Board should have considered the applicability of  38 C.F.R. 
§ 4.59.  See also DeLuca at 205-208.

With respect to the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disorders (TDIU), the Court found that the 
Board failed to provide an adequate discussion with regard to 
the appellant's entitlement to TDIU pursuant to  38 C.F.R. § 
4.16(b).  The TDIU issue is addressed in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  Claims for increased ratings are generally plausible 
where the veteran has asserted increased disability and 
presented evidence in support of that claim.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

3.  The veteran's lumbar disability is more appropriately 
rated as intervertebral disc syndrome with radiculopathy, its 
primary manifestations, under  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (1999).  

4.  The veteran's service-connected intervertebral disc 
syndrome with radiculopathy is currently manifested by pain 
on motion of the lumbar spine in any plane, pain on palpation 
throughout the lumbar spine, inability to run or to squat 
secondary to knee and back pain, considerable left quadriceps 
muscle loss due to atrophy with a slight weakness, absent 
knee jerk on the left with trace ankle jerk, intermittent 
pain, numbness, and tingling in the left lower extremity, 
weakness and asymmetry of toe tapping in the left lower 
extremity, all consistent with a L3-L4 radiculopathy, and a 
MRI report showing degenerative changes at L4-5 and L5-S1, 
with loss of signal, and lumbar spinal stenosis with a 
bulging or herniated disc at L4-5, and X-ray evidence of 
sacroiliitis, degenerative arthritis and degenerative disc 
disease of the lumbosacral spine.  


CONCLUSIONS OF LAW

1.  The veteran's claim for a rating in excess of 40 percent 
for residuals of lumbosacral strain is well grounded because 
he has asserted an increase in disability and presented 
evidence in support of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for an increased rating of 60 percent for 
the veteran's service-connected intervertebral disc disease 
of the lumbar spine with radiculopathy of the left lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability and presents evidence 
in support of that claim.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997);  
Glover v. West,  185 F.3d 1328 (Fed.Cir. 1999).  We further 
find that the facts relevant to the issue on appeal have been 
properly developed and that the statutory obligation of VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, the Board notes that the RO has obtained 
available evidence from all sources identified by the 
veteran, that he has been afforded a personal hearing before 
a Hearing Officer at the RO, and that he underwent 
comprehensive VA examination in connection with his claims in 
October 1997.  On appellate review, the Board sees no areas 
in which further development might be productive.

In accordance with  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and  Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the veteran's service medical records as 
well as all other evidence of record pertaining to the 
history of his service-connected back disability.  The Board 
has identified nothing in this historical record which 
suggests that the current evidence is not adequate to fairly 
determine the rating to be assigned for that disability.

I.  Evidentiary and Procedural History

A rating decision of July 1975 granted service connection for 
residuals of lumbosacral strain, rated as 10 percent 
disabling.  A subsequent rating decision of February 1990 
increased the evaluation for that disability from 10 percent 
to 20 percent disabling.  Thereafter, a rating decision of 
February 1992 increased the evaluation for the veteran's 
service-connected back disability from 20 to 40 percent 
disabling based on a January 1992 VA examination report.  
That report disclosed that the veteran had muscle spasm and 
tenderness of the spine with flexion; tenderness in the right 
lumbosacral area on percussion; and limitation of forward 
flexion to 20 degrees, backward extension to 8 degrees, left 
and right lateral flexion to 15 degrees, bilaterally, and 
right and left rotation to about 15 degrees; with complaints 
of discomfort and pain on motion.  Subsequent rating 
decisions in September 1993, in July 1994, in January 1996, 
and in March 1997 continued the 40 percent evaluation for the 
veteran's service-connected residuals of lumbosacral strain.  
The veteran appealed the March 1997 rating decision which 
continued that 40 percent rating.

The most recent evidence for consideration in assessing the 
severity of the veteran's back disability includes reports of 
private and VA treatment records and of a VA examination in 
October 1997.  

Private progress notes and a February 1997 statement from 
Charles R. Moore, M.D., show that the veteran was seen in 
January and February 1997, and was diagnosed with 
degenerative arthritis/disc disease of the lumbar [and] 
cervical spine.  That statement further noted that the chief 
problem was in the low back, manifested by intermittent pain 
and numbness in the left lower extremity.

A report of VA orthopedic examination, conducted in October 
1997, cited the veteran's complaints of chronic back pain for 
years, as well as difficulty with stairs, standing for more 
than five minutes, walking for more than 15 minutes, and 
lifting more than 10 pounds.  It was noted that the veteran 
could not run without acute exacerbation of his baseline 
level of pain.  Examination disclosed that forward flexion of 
the lumbosacral spine was to 20 degrees, while backward 
extension was to 5 degrees, lateral bending was to 15 
degrees, bilaterally, and rotation was to 10 degrees, 
bilaterally.  All motions of the lumbar region produced pain, 
as evidenced by grimacing and verbalized complaints.  
Palpation of the spine elicited pain throughout.  The veteran 
was unable to squat secondary to knee and back pain, and he 
had negative straight leg reflexes, bilaterally.  On 
neurological examination, cranial nerves II through XII were 
intact, and there was no gross motor deficit.  The report 
noted that X-ray examination of the lumbosacral spine showed 
normal alignment of the vertebral bodies, and that the height 
of each vertebral body was maintained.  Minimal degenerative 
changes were shown in the facet joints of L4-L5, L5-S1.  Loss 
of definition was shown in the sacroiliac joints bilaterally, 
suggestive of sacroiliitis.  The diagnosis was sacroiliitis.  

Private medical records include a January 1998 progress note 
indicating that the veteran had degenerative disc disease, 
together with arthritis of the lumbar spine that was causing 
a worsening of pain in the left lateral thigh.  The left foot 
reportedly felt cold constantly, as if it were asleep; and 
the left leg seemed to buckle.  On neurologic examination, 
the left quadriceps showed considerable muscle loss in 
comparison to the right, and the examiner believed that the 
veteran had a slight quadriceps weakness.  Knee jerks were 
2++ on the right and absent on the left, ankle jerks were 
trace, bilaterally, and the veteran had asymmetry of toe 
tapping of the left foot as compared to the right.  The 
clinical impression was degenerative disc disease, lumbar 
spine, which was noted to be the veteran's most severe 
problem, with an L3-L4 radiculopathy.  In an associated 
January 1998 statement, Dr. Moore noted significant symptoms 
and findings of lumbar disc disease with radiculopathy.  He 
expressed the opinion that the veteran had rather severe 
symptoms from his lumbar disc disease, with asymmetric knee 
jerks, quadriceps atrophy and weakness, as well as weakness 
of toe tapping on the left.

A February 1998 statement from Henry P. Tutt, M.D., a private 
physician, stated that his review of a magnetic resonance 
imaging (MRI) examination of the veteran's lumbar spine 
revealed some lumbar spinal stenosis at the L4-5 level, as 
well as some bulging of the disk at that level, with no 
problems seen at any other levels.  Dr. Tutt indicated that 
he presumed that this was the source of the veteran's back 
and leg pain.  The associated MRI report noted findings of 
degenerative changes seen at L4-5 and L5-S1, with loss of 
signal; and mild degenerative bulges at those levels.  
Vertebral alignment appeared satisfactory; and disk 
herniation was reported at L4-5.

In a March 1998 statement, Dr. Moore indicated that the 
veteran had severe symptoms from his lumbar disc disease; and 
he noted recent findings of asymmetric knee jerks, quadriceps 
atrophy and weakness, as well as weakness of toe tapping on 
the left, all felt to be due to the veteran's back problems.  
Dr. Moore noted that the veteran had significant symptoms and 
findings of lumbar disc disease and radiculopathy.  He 
offered the opinion that the veteran was disabled, in large 
part because of the degenerative disc disease of the lumbar 
spine; and indicated that the veteran had radicular symptoms 
and findings from his lumbar disc disease.  His statement 
includes a diagnosis of degenerative arthritis/disc disease 
of the lumbar spine.  Dr. Moore felt that due to that 
disability, together with symptoms of degenerative disc 
disease of the cervical spine, the veteran was unable to 
perform his previous job as a welder. 

At a personal hearing held at the RO in June 1998, the 
veteran testified as to the frequency and severity of 
symptoms stemming from his service-connected residuals of 
lumbosacral strain, and the adverse effect of that disability 
upon his capabilities.  He described symptoms associated with 
his lumbosacral strain, including pain radiating from his 
lower back down the thigh and calf of his left leg; tingling 
or numbness in his left leg and foot; and giving out of that 
leg.  A transcript of his testimony is of record.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  In reaching its decision, the Board 
must consider the complete history of the disability in 
question as well as the current clinical manifestations and 
the effect the disability may have on the earning capacity of 
the veteran.  See 38 C.F.R. §§ 4.1, 4.2 (1999).  However, 
where service connection is already in effect, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1995).  Thus, the most recent 
documents created with respect to the claims on appeal are 
the most probative in determining the current extent of 
impairment. Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, easy fatigability, 
incoordination, pain on motion, pain on use, and weakness.  
See  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 (1999);  
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal  working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on  which 
ratings are based adequately portray the anatomical damage, 
and  the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones,  joints and muscles, or associated 
structures, or to deformity,  adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. Part 4, § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions  of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). 
(c) Weakened movement (due to muscle injury, disease or 
injury of  peripheral nerves, divided or lengthened tendons, 
etc.). 
(d) Excess fatigability. 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly. (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. Part 4, 
§ 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints . . . .  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
Part 4, § 4.59 (1999). 

The veteran's chronic lumbosacral strain is currently 
evaluated as 40 percent disabling under the provisions of  38 
C.F.R. § 4.71a, Diagnostic Codes 5292 (limitation of lumbar 
motion) and 5295 (lumbosacral strain).  Under Diagnostic Code 
5292, the schedular criteria for the maximum 40 percent 
evaluation include findings reflective of a severe limitation 
of motion of the lumbar spine.  Under Diagnostic Code 5295, 
the criteria for the maximum 40 percent evaluation requires 
findings reflective of a severe lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board notes that the veteran's currently assigned 40 
percent evaluation is the maximum available for both 
limitation of motion of the lumbar spine under  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (1999), and for 
lumbosacral strain under Diagnostic Code 5295.  Therefore, 
evaluation under those diagnostic codes could not provide a 
higher disability rating than the currently assigned 40 
percent rating.  Moreover, there is no evidence of residuals 
of vertebral fracture with cord involvement, or without cord 
involvement but with abnormal mobility requiring a neck bracr 
(jury mast), as required under Diagnostic Code 5285; or of 
complete ankylosis of the spine, as required under Diagnostic 
Code 5286; or of ankylosis of the lumbar spine, as required 
under Diagnostic Code 5289; and higher evaluations are not 
available under the provisions of  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285, 5286, or 5289 (1999), respectively. 

The veteran's service-connected lumbar disability may also be 
rated under the provisions of  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (intervertebral disc syndrome).  Under that 
diagnostic code, the schedular criteria for a 40 percent 
evaluation include findings reflective of severe 
intervertebral disc syndrome with recurring attacks, and with 
intermittent relief.  The schedular criteria for a 60 percent 
evaluation requires findings reflective of a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

Consequently, this case turns in part upon whether it can be 
demonstrated that there are pronounced symptoms that are 
compatible with sciatic neuropathy or other neurological 
findings, and whether those symptoms are with little 
intermittent relief.
It is clear from the record that the veteran has persistently 
and actively complained that his service-connected low back 
disorder is principally manifested by constant low back pain, 
and numbness, and tingling of the left lower extremity.  

Further, based upon the medical evidence of record, the Board 
finds that the veteran's service-connected lumbar spine 
disability is currently manifested by pain on motion of the 
lumbar spine in any plane, pain on palpation throughout the 
lumbar spine, inability to run or to squat secondary to knee 
and back pain, considerable left quadriceps muscle loss due 
to atrophy with a slight weakness, absent knee jerk on the 
left with trace ankle jerk, intermittent pain and numbness in 
the left lower extremity, weakness and asymmetry of toe 
tapping in the left lower extremity, all consistent with a 
L3-L4 radiculopathy, together with an MRI report showing 
degenerative changes at L4-5 and L5-S1, with loss of signal, 
and lumbar spinal stenosis with a bulging or herniated disc 
at L4-5, and X-ray evidence of  sacroiliitis, degenerative 
arthritis and degenerative disc disease of the lumbosacral 
spine.  In addition, the veteran has credibly testified as to 
symptoms of pain radiating from his lower back to his foot; 
tingling or numbness in his left leg and foot; and giving way 
of the left leg.  The neurological manifestations meet the 
requirement under Diagnostic Code 5293 that "other 
neurological findings appropriate to the site of the diseased 
disc" be demonstrated.  

The Board finds that the veteran's symptoms of degenerative 
disc disease may not be dissociated from his service-
connected residuals of lumbosacral strain.  In addition, the 
Board finds that the manifestations of the veteran's 
degenerative disc disease of the lumbar spine with left lower 
extremity radiculopathy, as described in the foregoing 
paragraph, are sufficient to warrant assignment of an 
increased rating of 60 percent, the maximum allowable rating 
for intervertebral disc syndrome under Diagnostic Code 5293.  
This determination includes the Board's consideration of the 
veteran's deficits as regards functional loss due to pain on 
motion, pain on use, and weakness under  38 C.F.R. Part 4, 
§§ 4.40 and 4.45 (1999). 

In addition, the Court has held that separate and distinct 
manifestations of the same injury affecting different bodily 
systems may warrant separate ratings.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Further, VA is required to 
address the issue of separate ratings for arthritis and a 
neurological impairment stemming from a service-connected 
back injury.  Bierman v. Brown, 6 Vet. App. 125, 130-32 
(1994);  38 C.F.R. Part 4, § 4.25(b).  In doing so, however, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. Part 4, § 4.14.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Limitation of motion of the lumbar spine warrants a 10 
percent rating when slight, a 20 percent rating when 
moderate, and a 40 percent rating when severe.  38 C.F.R. 
Part 4,§ 4.71a, Diagnostic Code 5292 (1999).

The medical record in this case includes clinical findings on 
orthopedic examination of limitation of forward flexion of 
the lumbosacral spine to 20 degrees, backward extension to 5 
degrees, lateral bending to 15 degrees, bilaterally, and 
rotation to 10 degrees, bilaterally, with all movements 
limited by pain, as well as X-ray evidence degenerative 
arthritis of the lumbosacral spine.  The record further shows 
that in March 1998, a private physician expressed the opinion 
that the veteran had significant symptoms and findings of 
lumbar disc disease and radiculopathy, and was disabled in 
large part because of the degenerative disc disease of the 
lumbar spine.  

In addition, clinical treatment records show that the veteran 
has complained of increasing pain in the left thigh and that 
his left foot was constantly cold or asleep.  Evidence also 
demonstrates that on examination, the veteran has neurologic 
pathology affecting the left lower extremity, which has been 
associated with his lumbosacral spine pathology.  There are 
clinical findings of lumbar disc disease with radiculopathy.  
There are findings of quadriceps atrophy and weakness, 
asymmetric knee jerks (2++ on the right and absent on the 
left), trace ankle jerks bilaterally, as well as weakness of 
toe tapping on the left; all of which the examiner felt were 
due to the veteran's low back disorder.  MRI findings show 
degenerative changes at L4-5 and L5-S1, with loss of signal, 
mild degenerative bulges at these levels, and disk herniation 
at L4-5.  

On considering all objective evidence of record and the 
veteran's own statements and testimony, the Board finds that 
the veteran's low back disability is best characterized as 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and "other neurological findings 
appropriate to the site of the diseased disc", and with 
little intermittent relief.  On that basis, the Board finds 
that an increased rating of 60 percent under the provisions 
of to Diagnostic Code 5293 is warranted for the veteran's 
degenerative disc disease of thelumbar spine.  The Board 
notes that a 60 percent evaluation under the provisions for 
intervertebral disc syndrome is the maximum schedular 
evaluation.  The Board further notes that a 60 percent 
evaluation takes into consideration neurological impairment 
inherent in intervertebral disc syndrome, "persistent 
symptoms compatible with . . . other neurological findings 
appropriate to the site of the diseased disc."  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5293.  

In assigning the 60 percent evaluation under Diagnostic Code 
5293, the Board has considered the criteria under that code, 
together with the medical and lay evidence discussed above, 
and concludes that the veteran has degenerative disc disease 
of the lumbar spine that includes a L3-L4 radiculopathy 
involving the left lower extremity.  In this connection, the 
Board has also considered the evidence of functional loss due 
to pain, which is supported by evidence of weakness, muscle 
atrophy, pain on weight-bearing, and inability to run, as 
well as the observable reactions of the veteran when 
undergoing range of motion studies.  See  38 C.F.R. Part 
4,§§ 4.40, 4.45.  The Board notes that there is evidence of 
pain on forward flexion and backward extension, with 
limitation of range of motion, and with objective evidence of 
pain evidenced by grimacing and verbal complaints.  

Since it is apparent that intervertebral disc syndrome is 
productive of some lower extremity neurological impairment, 
consideration must be given as to whether a separate, 
compensable rating may be assigned on the basis of lower 
extremity neurological impairment.  See, generally, Bierman 
v. Brown, 6 Vet. App. 125 (1994).

The Rating Schedule specifically provides a prohibition 
against "pyramiding" or "[t]he evaluation of the same 
disability under various diagnoses." 38 C.F.R. § 4.14 (1999).  
Further, in recognizing that a single disease entity may 
result in separate ratable disabilities, the regulations also 
provide that "[e]xcept as otherwise provided in [the] 
schedule, the disabilities arising from a single disease 
entity, e.g. arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any." 38 C.F.R. § 4.25(b) (1999).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
construed the provisions regarding separate disability 
evaluations with respect to a disability that resulted in 
impairment of multiple symptoms and stated that "the 
critical component is that none of the symptomatology . . . 
is duplicative of or overlapping with the symptomatology of 
other two conditions."  The Court found that three separate 
disability evaluations were warranted for the veteran's 
disorder.  Id.

The provisions for intervertebral disc syndrome do not 
expressly prohibit a separate neurological rating from being 
assigned.  See Bierman v. Brown, 6 Vet. App. 125 (1994).  
However, the Board finds that a separate evaluation under 38 
C.F.R.           § 4.124a, Diagnostic Codes 8520 - 8730 for 
the veteran's lumbar radicular symptoms would violate the 
rule against pyramiding in this instance.  The record shows 
that the veteran's neurological symptoms in his lower left 
extremity have been associated with his intervertebral disc 
syndrome by credible private physician statements.  Thus, his 
radiculopathy of the left lower extremity is already 
evaluated and compensated as one of the "neurological 
findings appropriate to the site of the diseased disc" under 
Diagnostic Code 5293.  As such, the Board finds that the 
lumbar radiculopathy involving the veteran's left leg is 
symptomatic of his intervertebral disc syndrome and overlaps 
the criteria in the schedule of ratings for impairment of the 
peripheral nerves in the lower extremities.  Thus, to rate 
the radiculopathy of the left leg as a neurological finding 
appropriate to the site of the diseased disc under DC 5293, 
and again under the ratings applicable to neurological 
conditions of the lower extremities would compensate the 
veteran twice for the same disability and violate the rule 
against pyramiding.  See 38 C.F.R. § 4.14;  See Esteban and 
Bierman, supra.

The Board finds that the medical evidence in the present case 
supports a single neurological evaluation for intervertebral 
disc syndrome under the provisions of Diagnostic Code 5293.  
The veteran's intervertebral disc syndrome is manifested by 
back pain and radiculopathy involving the left lower 
extremity, including numbness, weakness, atrophy, and loss of 
function due to pain.  The Board finds that these 
manifestations correspond to the criteria in the Rating 
Schedule for neurologic findings appropriate to the site of 
the diseased disc and establish pronounced intervertebral 
disc syndrome with persistent symptoms with little 
intermittent relief.  Accordingly, separate evaluations under 
Diagnostic Code 5293 and codes associated with diseases of 
the peripheral nerves are not in order.  38 C.F.R. § 4.14.

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use 

or due to flare-ups under §§ 4.40 and 4.45.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996) and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  However, there is no basis for a rating in 
excess of the maximum schedular rating under that code, under 
the provision for  38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).

In addition to the rating assigned here under Diagnostic Code 
5293 for intervertebral disc syndrome, the Board has 
considered whether a separate rating is warranted for the 
veteran's arthritis under provisions of C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  As discussed above, the Court 
has acknowledged that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
evaluation of the "same disability" or the same 
"manifestations' under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (1999).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  See 38 
C.F.R. § 4.14;  See Esteban and Bierman, supra.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200, etc.)  
When, however, the limitation of motion for the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of painful motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of 

two or more major joints or 2 or more minor joint groups, and 
a 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes.  In this case, the evidence of record objectively 
confirms painful motion of the lumbosacral spine, as well as 
X-ray evidence of degenerative arthritis.  

In a precedent opinion, the General Counsel of the Department 
of Veterans Affairs held that, even if a claimant technically 
has full range of motion, but motion is inhibited by pain, a 
compensable rating for arthritis under Diagnostic Code 5003 
and section 4.59 would be available. VAOPGCPREC 9-98 (Aug. 
14, 1998).

In this case, the record shows that there is degenerative 
arthritis established by X-ray evidence and limitation of 
motion of the veteran's lumbosacral spine, which would allow 
rating on the basis of limitation of motion under appropriate 
codes for the lumbosacral spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, a VA General Counsel opinion 
determined that Diagnostic Code 5293 (intervertebral disc 
syndrome) also involves loss of range of motion, because the 
nerve defects and resulting pain associated with injury to 
the sciatic nerve may cause limitation of motion of the 
lumbar vertebrae.  See VAOPGCPREC 36-97 (December 12, 1997).  
The Board has taken into consideration the provisions of  
38 C.F.R. Part 4, §§ 4.40 and 4.45 addressing reduction of 
normal lumbar excursion in all planes, pain on movement, 
functional loss due to pain on use, and evidence of disuse 
atrophy, in assigning the increased evaluation of 60 percent 
for the veteran's intervertebral disc syndrome.

Therefore, a separate rating for the veteran's limitation of 
lumbar motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of motion of the lumbar spine) would constitute 
pyramiding because the veteran's limitation of lumbar motion 
is already considered and compensated under Diagnostic Code 
5293 (intervertebral disc syndrome) pursuant to VAOPGCPREC 
36-97.  This is not allowed under 38 C.F.R. § 4.14 as it 
would compensate the veteran twice for the same 
symptomatology (limitation of lumbar motion); and as such 
result in overcompensation of the claimant for the actual 
impairment of his earning capacity.  

Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Thus, a 
separate rating under Diagnostic Code 5003 and 5292 for 
degenerative arthritis with a compensable limitation of 
motion is not in order because the veteran is already 
compensated "on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.)", i.e., Diagnostic Code 5293.   See 
Esteban, 6 Vet. App. at 261-62; 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003.  

Furthermore, the 10 percent evaluation provided under 
Diagnostic Code 5003 for degenerative arthritis shown by X-
ray findings where the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes is not applicable in this case 
because the limitation of motion of the joints involved, the 
minor joint group of the lumbar spine, is currently being 
compensated under Diagnostic Code 5293 as limitation of 
motion due to pain.  Accordingly, a separate rating under 
Diagnostic Code 5003 and  38 C.F.R. Part 4, § 4.59 is not 
warranted due to the prohibition against pyramiding.  
38 C.F.R. Part 4, § 4.14.  

The Board has considered all potentially applicable 
provisions of  38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons stated, the Board finds no 
regulatory provisions which would support the assignment of a 
rating higher than granted in this decision.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected lumbosacral strain warrants an 
increased rating to a maximum 60 percent rating for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5293.  That evaluation takes into 
consideration the clinical findings of pronounced 
intervertebral disc syndrome with persistent neurologic 
symptoms, characteristic pain, and other appropriate 
neurological findings, with little intermittent relief; 
including symptoms of loss of lumbar motion due to the nerve 
defects and resulting pain associated with that disability.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5293; 
VAOPGCPREC 36-97 (December 12, 1997).  



ORDER

A 60 percent disability rating for lumbosacral strain with 
radiculopathy is granted, subject to controlling regulations 
governing the payment of monetary benefits.


REMAND

The veteran asserts that the record supports assignment of a 
total rating for compensation purposes based on individual 
unemployability as his service-connected disabilities have 
rendered him unable to secure and follow any form of 
substantially gainful employment.  Total ratings for 
compensation purposes may be assigned where the combined 
schedular rating for the veteran's service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.340, 3.341 (1999).  The provisions of  
38 C.F.R. § 4.16(a) (1999), state, in pertinent part, that:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at  40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and, in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.

In light of the grant above of an increased evaluation for 
his service-connected lumbosacral strain disability, the RO 
should reevaluate the veteran's entitlement to a total rating 
for compensation purposes based on individual 
unemployability.

Further, the Board finds that consideration of an 
extraschedular evaluation pursuant to  38 C.F.R. § 
3.321(b)(1) is reasonably raised and therefore, this matter 
is remanded to the RO for consideration of extraschedular 
ratings in connection with the readjudication of the 
appellant's claim.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996) (remand rather than referral, is proper disposition 
for extraschedular claims inferred or reasonably raised by 
the evidence of record).

In a recent decision, the Court held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department."  38 U.S.C.A. § 303 (West 1991).  Further, the 
Court stated that where the remand orders of the Board are 
not complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West,  11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the 
Court by whatever means are required.  Accordingly, the RO 
must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED for the following action:

1.  The RO should reevaluate the 
veteran's entitlement to a total rating 
for compensation purposes based on 
individual unemployability in light of 
the increased rating assigned for the 
veteran's service-connected 
intervertebral disc syndrome with left 
radiculopathy, together with his other 
service-connected disabilities.  If 
current medical evidence is not available 
to evaluate the veteran's other service-
connected disabilities, appropriate VA 
compensation examinations must be 
scheduled for each such disability.  

2.  The RO should again consider whether 
this case warrants a referral to the 
Under Secretary for Benefits (formerly 
the Chief Benefits Director), or the 
Director of the Compensation and Pension 
Service for consideration of an 
extraschedular rating pursuant to the 
provisions of  38 C.F.R. §§ 3.321(b)(1).  
If the resolution of this matter is 
unfavorable to the veteran, it should be 
addressed in a supplemental statement of 
the case.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The 
veteran need take no further action until 
he is informed, but he or his attorney 
may furnish additional evidence and 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction or if a timely Notice of 
Disagreement is received with respect to any other matter, 
the RO should issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his representative should be provided an 
opportunity to respond.  The appellant should be advised of 
the requirements to initiate and perfect an appeal on any 
issue addressed in the Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Frank L. Christian
	Acting Member, Board of Veterans' Appeals

 


